DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/25/21 has been considered by the examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-10, 14-18, 21-25, 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al (US 2020/0084006) in view of Cao (US 2021/0345141).
As to claim 1, Rahman et al teaches a method of wireless communication performed by a user equipment (figure 13), comprising:
receiving a channel state information (CSI) reporting configuration for a CSI report, wherein the CSI reporting configuration indicates that the CSI report is to include a layer 1 signal to interference plus noise ratio (L1-SINR, figure 13, steps 1302, 1306, paragraph 184); 

As to claim 2, Cao teaches the method of claim 1, wherein the number of CPUs occupied for processing of the CSI report that is to include the L1-SINR is one (figure 6) with the motivation as indicate above.
As to claim 5, Rahman et al teaches the method of claim 1, wherein the CSI reporting configuration indicates that the CSI report is to include the L1-SINR using a report quantity parameter in the CSI report (paragraph 157)
As to claim 6, Cao teaches the method of claim 1, wherein the number of CPUs occupied for processing of the CSI report that is to include the L1-SINR is equal to a number of CPUs occupied for processing a reference signal received power parameter (paragraph 72) with the motivation as indicate above.
As to claim 7, Cao teaches the method of claim 1, further comprising selectively updating the CSI report based at least in part on the number of CPUs occupied for processing of the CSI report that is to include the L1-SINR (paragraph 59, 77) with the motivation as indicate above.
As to claim 8, Rahman et al teaches the method of claim 1, wherein the number of CPUs occupied for processing of the CSI report that is to include the L1-SINR is 
As to claims 9, 10, 13-18, 21-25, 28-30, recite limitations substantially similar to the claims 1-2, 5-8. Therefore, these claims were rejected for similar reasons as stated above.
4.	Claims 3, 4, 11, 12, 19, 20, 26, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al (US 2020/0084006) and  Cao (US 2021/0345141) in view of Matsumura et al (US 2021/0306060).
As to claims 3 and 4, the prior arts teaches the method of claim 1, wherein the CSI reporting configuration indicates that the CSI report is to include the L1-SINR by including a report quantity parameter. The prior arts fails to teach a report quantity parameter is set to ‘cri-SINR’ and  ‘ssb-Index-SINR.’.  Matsumura et al teaches parameter is set to ‘cri-SINR’ and  ‘ssb-Index-SINR.’ (paragraph 96, 97).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Matsumura et al into the system of Rahman et al and Cao in order to enhance a report quantity for reporting.  
As to claims 11, 12, 19, 20, 26, 27, recite limitations substantially similar to the claims 3, 4. Therefore, these claims were rejected for similar reasons as stated above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANH CONG LE whose telephone number is (571)272-7868.  The examiner can normally be reached on 5:30-16:30, T-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	December 2, 2021
	/DANH C LE/           Primary Examiner, Art Unit 2642